Title: To Alexander Hamilton from George Fox, 14 September 1791
From: Fox, George
To: Hamilton, Alexander


Philada. Septemr. 14th. 1791
Sir
I did myself the honor of waiting on you to mention some difficulties which have occurred in transacting business at the Treasury under a Power of Attorney received from some Gentlemen in London.
As I was not fortunate enough to meet with you I will beg permission briefly to state the circumstances of the case in hopes that some mode may be suggested to enable me to fulfill their intentions.
In consequence of a purchase made by Mr. W. T. Franklin of Mr. Gouvr. Morris, Messrs. Baring Boehm & Henchman transmit me (at the request of Mr. G. Morris) their Power of Atty. (accompanied by authenticated copies of several certificates) to receive the Interest due on 382,878 60/100 Drs. with instructions to transfer 66,666⅔ Drs. to Mr. Franklin & the remainder thereof to Mr. G. Morris. At the same time Messrs. Willing Morris & Swanwick receive A Power of Attorney from the same Gentlemen to loan to the United States 226,460 42/100 Dollars being I presume a part of the 382,878 60/100 Dollars mentioned before; in consequence of this power & the Instructions he had received, Mr. Swanwick transferred to my Credit 40,762 87/100 Drs in the 3 ⅌ Ct. Stock being the whole of that Stock to which those Gentlemen were intitled upon the Sum which Mr. Swanwick had subscribed to the Loan in their name—a deficiency of near 26,000 Drs. in the sum which they had directed me to transfer to Mr. Franklin appearing & Mr. Gouvr. Morris having engaged under a Penalty that the said sum of 66,666⅔ Dolls. should be vested in the name of Mr. Franklin in the 3 ⅌ Cent Stock on or before the 15th day of Septemr. 1791 I am desirous of learning if any means could wth safety be adopted to prevent Mr. G. Morris from incurring that Penalty by securing Mr. Franklin in due time the sum directed to be transferred to him.
I have the honor to be &c
The Honble The Secretary of Treasury of the United States
